Order entered September 14, 2021




                                      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                No. 05-21-00645-CV

                KAMALAKANNAN SIVANANDAM, Appellant

                                         V.

                           THEMESOFT, INC., Appellee

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-02970

                                     ORDER

      By letter filed September 13, 2021, appellant informs the Court he has

requested and made payment arrangements for the reporter’s record. Accordingly,

we ORDER Gina M. Udall, Official Court Reporter for the 160th Judicial District

Court, to file the record no later than September 24, 2021.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Udall and the parties.

                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE